DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of specie of peptide comprising sulfated Tyr43 in the reply filed on 01/06/2021 is acknowledged.
Upon further consideration, species of Tyr43 unsufated and Tyr213 sulfated and unsulfated have been rejoined for examination.
Claims 1-24 are pending and currently under examination as they read on a method for treating bone loss in a human subject comprising administering a peptide comprising Tyr43 or Tyr213 of human sclerostin. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19, 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding the instant claim limitations, the specification does not appear to provide an adequate written description for a genus peptides comprising a continuous sequence of human sclerostin that includes Tyr43 or Tyr213 and having the function of inhibiting human sclerostin binding to an LRP.  
The standard for Written Description is met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ... i.e., complete or 
The present claims are drawn to a genus of sclerostin peptides comprising a continuous sequence of human sclerostin that includes Tyr43 or Tyr213 and having the function of inhibiting human sclerostin binding to an LRP; while the instant specification discloses that sclerostin peptide would prevent full-length sclerosin from inhibiting Wnt pathway.  Consistent with the instant disclosure, the claims require said genus to have the function of inhibiting Wnt pathway, a feature essential to the instant invention. 
The breadth of the claims encompass any continuous sequence as small as two amino acids of SEQ ID NO: 30 that includes Tyr43 or Tyr213.  It is noted that a the specification contemplated that the peptide “can be, e.g., at least 5 amino acids or amino acid analogs long, at least 10 amino acids or amino acid analogs long, at least 20 amino acids or amino acid analogs long, at least 30 amino acids or amino acid analogs long, at least 40 amino acids or amino acid analogs long, at least 50 amino acids or amino acid analogs long, at least 60 amino acids or amino acid analogs long, or at least 70 amino acids or amino acid analogs long.”  Moreover, the instant disclosure also contemplated the peptide to have “at least about 60%, 70%, 80%, 85%, 90%, 95%, or 98% homology to the sclerostin fragment. In other embodiments, the sclerostin fragment is less than about 50, 30, 20, 15, 10, 8, 6 or 4 amino acids” (see paragraph bridging pages 19-20 and second paragraph on page 23).  The instant disclosure 
The fact that two polypeptides that are homologous in structure or share certain degrees of identity in sequence does not in and of itself required that the two sequences share any functional activity such as promoting quiescent state.  In the absence of sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, the claimed invention is not described in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of all the sclerostin peptide variants to have the function inhibiting sclerostin binding to an LRP.
A person of skill is well aware, at the time of the invention was made, that different molecules, even with sequence similarity, do not necessarily have the same function.  For example, Attwood (Science 290: 471-473, 2000) teaches that “[i]t is presumptuous to make functional assignments merely on the basis of some degree of similarity between sequences.  Similarly, Skolnick et al. (Trends in Biotech. 18: 34-39, 2000) teach that the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (e.g., "Abstract" and "Sequence-based approaches to function prediction", page 34).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see in particular "Abstract" and Box 2).  

Therefore, the disclosed species are not sufficiently representative of the genus encompassing all the variants sclerostin peptides encompassed by the above mentioned limitations because the disclosure fails to describe the common attributes or characteristics that identify all members of the genus, known and unknown at the time the invention was made.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116.)  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision. (See page 1115.)



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,403,882 in view of Kneissel et al. (US 20090130113, cited on IDS).
The present application is a Continuation of USSN 15/195,017 which is a Continuation of USSN 13/170,634 that became U.S. Patent 9,403,882.  Therefore the present claims directed to a method of using the peptides are not to be shielded by the safe harbor provision of 35 USC 121, as the present application is not filed as a Divisional application.  
The claims of patent ‘882 disclosed the same sclerostin peptides as the present claims but do not teach using the peptides for treatment of bone loss.  However, it would have been obvious to one of ordinary skill in the art to use the peptides as disclosed by the patent claims to treat bone loss because the patent claims disclosed that the peptides have the function of inhibiting sclerostin binding to an LRP.  At the time of the invention was made, it was well known that therapeutic agents that have the function of inhibiting binding of sclerostin to LRP can reverse sclerostin inhibition of bone mineralization for the purpose of treating bone mass loss.  For example, Kneissel taught antibodies inhibit sclerostin binding to LRP can be used to 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        March 13, 2021